Citation Nr: 1447796	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart condition (in addition to previously service-connected coronary artery disease (CAD)), to include cardiac arrhythmia (claimed as rapid heartbeat).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefit currently sought on appeal.  The case was remanded by the Board in April 2012, which will be discussed further below.   

Subsequent to the last Statement of the Case issued in September 2007, additional evidence has been received.  However, the Veteran has not waived initial review by the agency of original jurisdiction (AOJ).  As the Board is remanding the Veteran's claim, the AOJ will have the opportunity to review this evidence in the first instance.

The Board notes that the Veteran's original April 2005 claim was for "Rapid Heart".  A May 2005 letter from provider M.K. noted that an "EKG identified cardiac arrhythmia".  A January 2008 VA treatment note stated that the Veteran had mild tachycardia symptoms.  Further VA treatment notes indicate that the Veteran was diagnosed with atrial fibrillation.  See, e.g., September 20010 Ischemic Heart Disease Disability Benefits Questionnaire.  Arrhythmia is defined as "a disturbance in or loss of regular rhythm" and "especially, any variation from the normal rhythm of the heartbeat".   Dorland's Illustrated Medical Dictionary 133 (32nd ed. 2012).  Tachycardia is defined as "excessive rapidity in the action of the heart".  Dorland's Illustrated Medical Dictionary 1867 (32nd ed. 2012).  Atrial fibrillation is defined in part as "an arrhythmia" where "the atria quiver continuously in a chaotic pattern, causing a totally irregular, often rapid ventricular rate".  Dorland's Illustrated Medical Dictionary 701 (32nd ed. 2012).  As such, the Board has recharacterized the issue on appeal more broadly as entitlement to service connection for a heart condition, to include cardiac arrhythmia (claimed as rapid heartbeat).          

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.
Finally, the Veteran had previously requested a Board hearing in October 2007 although it appears that he had subsequently withdrawn that request.  Notwithstanding, in April 2012, the Board remanded the Veteran's claim for clarification as to whether the Veteran still desired a hearing.  In October 2014, the Veteran's representative provided a written statement to the Board confirming that the hearing request had been withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a heart condition, to include cardiac arrhythmia (claimed as rapid heart).  For the various reasons outlined below, remand is required for further development prior to a decision on the merits of the Veteran's claim.  

In an April 2011 rating decision, the Veteran was granted entitlement to service connection for coronary artery disease (CAD), associated with herbicide exposure.  As part of a Nehmer review, the effective date established was April 2005, based on the Veteran's claim for a heart condition (claimed as rapid heartbeat).  It is unclear from the medical evidence whether the Veteran's claimed heart condition, to include cardiac arrhythmia, is part and parcel of the Veteran's service-connected CAD, or whether it is a separate and distinct disability.  Remand is required for clarification.  If on remand the Veteran's claimed heart condition, to include cardiac arrhythmia, is found to be a separate and distinct disability, an opinion as to the etiology of the disability is necessary.  

Also, as part of the initial development of the Veteran's claim, the Veteran completed a release (VA Form 21-4142) for Dr. C.A.  The RO requested records from Dr. C.A. in April 2005 and June 2005.  The Veteran was notified in a June 2005 letter that a second request had been made for these records, but that it was his responsibility to ensure the records were received.  A VA Form 21-4142 that was received in June 2005, which may have been from Dr. C.A., appeared to list dates of office visits, however, no treatment records were provided.  On remand, another attempt must be made to obtain any treatment records from this provider.         

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provide private treatment records from Dr. C.A. or complete a release; if a release is returned, obtain the records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

2.  After completion of above, obtain an opinion from a qualified practitioner.  If the reviewer determines that examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for an examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available for review, and the opinion must reflect that such a review was accomplished.

The reviewer must provide an opinion addressing the following:  

Is the Veteran's claimed heart condition, to include cardiac arrhythmia (claimed as rapid heartbeat), part and parcel of the Veteran's service-connected coronary artery disease (CAD)?  Or is the Veteran's claimed heart condition, to include cardiac arrhythmia, a separate and distinct disability?  

If the reviewer determines that the Veteran's heart condition, to include cardiac arrhythmia, is a separate and distinct disability, the reviewer must provide an opinion addressing the following:  

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's heart condition, to include cardiac arrhythmia, had its clinical onset during active service or is related to any in-service disease, event, or injury?  Attention is invited to the April 1973 electrocardiogram that noted tachycardia and "consistent with old infarct", as well as March 1974 and July 1975 electrocardiogram reports.  Attention is also invited to the Veteran's statement that he had a myocardial infarction in-service in the 1960's "because his EKG was suggestive of that at age 21".  See e.g. September 2008 VA Treatment.  

b.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's heart condition, to include cardiac arrhythmia, is due to or caused by the Veteran's service-connected CAD and post-traumatic stress disorder (PTSD)?  Attention is invited, with respect to PTSD, to a May 2009 VA PTSD examination, which stated under the "stressor information" section that the Veteran reported his "heart beats fast" while the traumatic event is re-experienced.  

c.  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's heart condition, to include cardiac arrhythmia, is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected CAD and PTSD?  Attention is invited, with respect to PTSD, to a May 2009 VA PTSD examination, which stated under the "stressor information" section that the Veteran reported his "heart beats fast" while the traumatic event is re-experienced.  

If aggravation is found, the reviewer must address the following medical issues: (1) the baseline manifestations of the Veteran's heart condition, to include cardiac arrhythmia, found prior to aggravation; and (2) the increased manifestations which, in the reviewer's opinion, are proximately due to the Veteran's service-connected CAD and PTSD.  

The reviewer must include a thorough rationale for any conclusions reached.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



